Title: General Orders, 4 June 1777
From: Washington, George
To: 



Head Quarters, Middle-Brook, June 4th 1777.
Oporto.Portsmouth. Pompton.


The Commissary General to have his slaughter-house, at least a mile in the rear of the camp, and to be very careful to have the offals, of what he kills, buried, a sufficient depth under ground: He must be provided with waggons, to convey the meat to places near each Brigade,

for the more commodious distribution of it; and must see that no relicts are left in those places, through carelessness. As proper precautions, in the regulation of this part of the Commissary General’s department, are essential to the health of the army, The General hopes he will be particularly attentive to it.
A return to be made to morrow, to the Adjutant General, of all the women belonging to the camp.
The music of the army being in general very bad; it is expected, that the drum and fife Majors exert themselves to improve it, or they will be reduced, and their extraordinary pay taken from them: Stated hours to be assigned, for all the drums and fifes, of each regiment, to attend them, and practice—Nothing is more agreeable, and ornamental, than good music; every officer, for the credit of his corps, should take care to provide it.
The revellie to be beaten at day-break—the troop at 8 o’clock in the morning, and retreat at sunset. For the sake of regularity, the drum of the regiment, on the right of the line, to give three taps, allowing a sufficient equal space between each, as a warning to the drum of the one next on the left; which is to do the same, and so on, through the whole—the second line taking it by the right from the regiment in front, and the advanced Brigades, by the right from the regiment in the rear—These taps over, and a proper interval allowed for the warning to become general; the drummer’s call must be given as the signal for what is to follow; and then the whole music of the line begin in concert—the revellie, troop, or retreat, as it may happen.
The same complaint has been made to the General, respecting the abuse of Quarter Masters, which was mentioned in yesterday’s orders relative to Commissaries—An end must be put to all such irregular conduct—Misbehaviour in those departments ought to be punished; but it must be done in a proper manner.
The whole army to be immediately furnished with four days provisions.
